Citation Nr: 0122996	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
January 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence reflects that the veteran has nonservice-
connected lumbosacral strain and mild degenerative disc 
disease, evaluated as 10 percent disabling.

3.  The veteran is 48 years old; he completed 1 year of high 
school education; he has previous work experience with a 
coffee distributor and as a maintenance worker. 

4.  The veteran's disability, no more than 10 percent 
disabling, is not productive of a total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities do not permanently 
preclude him from engaging in substantially gainful 
employment.



CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 
3.342, 4.15, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for non-service-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law and the accompanying regulations were enacted during 
the pendency of this appeal, and thus, have not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements for the VCAA 
have already been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) ( when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the veteran was afforded a VA examination in 
September 1999.  Those records, as well as other private 
medical records, have been included in the claims file.  
There is no indication in the file that there are additional 
relevant records that have not yet been associated with the 
claims file.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service-connected disabilities not the result of his own 
willful misconduct.  See 38 U.S.C.A. § 1521(a).  There are 
three alternative regulations upon which a finding of 
permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule For Rating 
Disabilities, one may establish that the veteran has a 
lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502.  This method requires 
rating each disability under the appropriate diagnostic code, 
and then combining the ratings to determine whether the 
veteran holds a combined one hundred percent schedular 
evaluation for pension purposes.  If a veteran suffers the 
permanent loss of the use of both hands or both feet, or of 
one hand and one foot, or of the sight of both eyes, or 
becomes permanently helpless or permanently bedridden, the 
veteran will be considered permanently and totally disabled.  
See 38 C.F.R. § 4.15.

Absent a combined one hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  See 38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one 
hundred percent schedular evaluation for pension purposes.  
See 38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  See 38 C.F.R. §§ 3.321(b)(2); 
4.17(b). 

A preliminary review of the record discloses that the veteran 
is not presently service-connected for any disabilities; 
however, the record contains evidence of nonservice-connected 
lumbosacral strain and mild degenerative disc disease.  In 
this regard, an October 1998 examination by Dr. Walter J. 
Milton, M.D. showed complaints of low back pain incurred one 
day prior to the examination, reportedly by lifting boxes.  
Findings revealed obvious pain in the lower back; spasms felt 
on palpation; non-tenderness to light touch; negative 
straight leg raise; and minimal range of motion.  X-rays 
showed scattered degenerative disc disease with some ventral 
osteophytic spurring at L2-4 and L3-4.  The examiner 
diagnosed lumbar strain.  

A September 1999 VA examination, the veteran complained of 
intermittent lower back pains for the previous 20 years, but 
with recent worsening.  The veteran's subjective evaluation 
of his pain level was 3-4 out of 10, with flare-ups to 6-7 
out of 10 when extensively bending, standing or lifting.  
Findings included lumbar spine flexion to 70 degrees and 
normal extension.  Findings were negative for pain on 
straight leg raising.  There was mild tenderness to palpation 
in L2-L4.  Neurological findings showed no motor or sensory 
deficit, with normal and symmetric reflexes.  The examiner 
diagnosed chronic lumbosacral strain and mild degenerative 
disc disease in the inferior lumbar spine, with moderate 
functional impairment.

Radiographic reports from February 1999 and September 1999 VA 
examinations showed normal alignment with decreased disc 
space at L4-5; anterior end plate spurring at 2-3 and 3-4; 
and mild anterior wedging of L1 and 2.  The examiner noted 
his impression of mild degenerative disc disease in the 
inferior lumbar spine with anterior end plate spurring. 

The Board finds that the veteran's nonservice-connected 
lumbosacral strain and mild degenerative disc disease does 
not warrant a rating in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  Examination results show 
mild to moderate symptoms, primarily characterized by pain on 
motion.  The Board does not find sufficient evidence to show 
the next higher 20 percent rating under DC 5295, as there is 
no indication of loss of lateral spine motion; and although 
the October 1998 examination showed spasms on palpation, this 
finding was not correlated with forward bending, as specified 
in the ratings.  The Board also notes that this examination 
directly followed a flare-up, resulting from a lifting 
injury.  The more recent VA examination in September 1999 
made no finding of spasms.  

Similarly, the Board finds that the limitation of motion of 
the veteran's lumbar spine, as documented in the September 
1999 VA examination, does not warrant higher then a 10 
percent rating under DC 5292 (spine, limitation of motion of, 
lumbar).  Although the October 1998 examination showed a 
greater limitation of motion, as noted above, this 
examination was conducted immediately following an acute 
injury.  The Board cites the more recent September 1999 
examination as more reflective of the veteran's current 
condition.  Furthermore, the Board notes that under either DC 
5292 or DC 5295, even the maximum evaluation would not result 
in the 60 percent rating necessary for establishment of a 
permanent and total disability rating for pension purposes.  
See 38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  Under DC 5293 
(intervertebral disc syndrome), there is a possible 60 
percent rating; however this requires findings of 
neurological involvement.  There is no such evidence of 
record.  

In summary, the medical evidence indicates that the veteran 
has a history of lumbosacral strain and mild degenerative 
disc disease.  The Board finds that the noted disorder is not 
symptomatic to such a degree as to warrant greater than a 10 
percent rating.  The Board notes that in evaluating the 
veteran's non-service-connected lumbosacral strain and mild 
degenerative disc disease, it has considered functional loss 
due to pain.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 4.15.  Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's back disability alone, as described above, is 
so severe that it would preclude an average person from 
sustaining substantially gainful employment.  Additionally, 
there is no medical evidence indicating that the veteran had 
any other disabilities.  Further, the veteran does not have a 
permanent total disability under the applicable schedular 
criteria, and his total evaluation is not greater than 60 
percent.  In short, the veteran's disability is clearly not 
representative of a total disability as contemplated by 
38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  See 
38 C.F.R. §§ 3.321(b)(2); 4.17(b).  In this regard, the Board 
notes that the veteran is 48 years old; he completed 1 year 
of high school education; he has previous work experience 
with a coffee distributor and as a maintenance worker.  The 
veteran last worked in January 1999. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the veteran's limited 
educational history, as well as his employment history, which 
consists of jobs requiring a moderate degree of physical 
activity.  In this regard, the Board acknowledges the 
veteran's complaints of back pain.  However, the Board is not 
satisfied that the evidence of record supports a finding of 
permanent and total disability.  The record does not contain 
an opinion rendered by a medical professional that the 
veteran is unable to work based on his disabilities, age, 
education, and occupational history, but rather indicates 
only "moderate functional impairment," as noted in the 
September 1999 VA examination.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.


ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

